DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 1]” a first cutting line cutting the lower metallic lines, the first upper metallic line and the second upper metallic line; a second cutting line spaced apart from the first cutting line in a second direction different from the first direction, and cutting the lower metallic lines, the first upper metallic line and the second upper metallic line; and sub-cutting lines cutting the first upper metallic line and the second upper metallic line between the first cutting line and the second cutting line”, [claim 11]” a first cutting line cutting the lower metallic lines, the first upper metallic line and the second upper metallic line; a second cutting line spaced apart from the first cutting line in a second direction different from the first direction, and cutting lower metallic lines, the first upper metallic line and the second upper metallic line; and sub-cutting lines cutting the first upper metallic line and the second upper metallic line between the first cutting line and the second cutting line”, and [claim 18]” a first cutting line cutting the lower metallic lines, the first upper metallic line and the second upper metallic line; a second cutting line spaced apart from the first cutting line in a second direction different from the first direction, and cutting the lower metallic lines, the first upper metallic line and the second upper metallic line; and sub-cutting lines cutting the first upper metallic line and the second upper metallic line between the first cutting line and the second cutting line, wherein the sub-cutting lines do not cut the lower metallic line” in combination with the remaining limitations of each claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898